Citation Nr: 0603788	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION
 
The veteran served on active duty from November 21 to 
December 31, 1990.  She also had active duty for training 
with the North Carolina Army National Guard from May 2 to 
August 22, 1986 and from August 1 to August 15, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for asthma.  The veteran perfected a timely appeal 
of this determination to the Board.

In October 2005, the veteran, accompanied by her 
representative, offered testimony at a hearing before the 
undersigned Veterans Law Judge.  At the hearing, additional 
evidence was submitted accompanied by a waiver of RO 
consideration.  This evidence with be considered by the Board 
in adjudicating this appeal.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for asthma.  The veteran was notified of 
that decision and her appellate rights; the veteran did not 
appeal this determination and the decision became final.

2.  No new and material evidence regarding the veteran's 
claim of entitlement to service connection for asthma has 
been added to the record since the February 2000 RO decision; 
the evidence of record is cumulative and redundant, and does 
not, when considered with previous evidence of record, relate 
to an unestablished fact necessary to substantiate the 
veteran's claim of entitlement to service connection for a 
dental disorder of the gums, nor raise a reasonable 
possibility of substantiating the claim.

CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for asthma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

With respect to the veteran's application to reopen her 
finally decided claim of service connection, the VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in letters dated in December 2002 and January 
2005, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate her claim for service 
connection and for reopening a finally decided claim, as well 
as the types of evidence VA would assist her in obtaining.  
The veteran was also informed that she should send 
information or evidence relevant to her claim to VA.  

In addition, the veteran and her representative were provided 
with a copy of the February 2003 rating decision and the 
October 2003 statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding her claim.  By 
way of these documents and the letters sent to the veteran by 
the RO, the veteran was also specifically informed of the 
cumulative evidence previously provided to VA, or obtained by 
VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file since February 2000 consists of private and 
VA medical treatment records, lay statements, the testimony 
of the veteran before the Board, and statements submitted by 
the veteran and her representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Analysis.

In this case, the veteran seeks to reopen a claim of 
entitlement to service connection for asthma.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen her 
claim of entitlement to service connection for asthma.

In this case, evidence submitted after February 2002, 
consists of private and VA treatment records, lay statements 
submitted by the veteran, the testimony of the veteran before 
the Board, and statements of the veteran and her 
representative in support of her claim.  The medical 
treatment records indicate that the veteran has asthma with 
occasional exacerbations requiring hepatization.  These 
records also indicate treatment for psychiatric and other 
unrelated health conditions.  The lay statements indicated 
that the veteran was not observed to have symptoms of asthma 
prior to military service and that, after her service, she 
has been noted to have such symptoms.  And the veteran's 
testimony before the Board consisted of statements by the 
veteran regarding additional evidence being submitted with 
respect to her claim and her continuing belief that the 
evidence will show that he condition had its onset on active 
duty, or was aggravated thereby.

Here, the Board observes that the evidence submitted by the 
veteran indicates that the veteran has had ongoing treatment 
and symptoms of asthma since 1992.  This evidence is 
essentially redundant of the evidence before the RO in 
February 2000 and only indicates continued treatment for her 
current or post-service condition.  In this regard, the Board 
notes that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing other 
crucial matters, such as medical nexus, does not constitute 
new and material evidence. See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993).  In addition, the lay statements submitted by 
the veteran, while new, are not probative of the veteran's 
claim in that, while a lay person may testify regarding his 
or her observations, a lay person is not competent to offer a 
medical opinion regarding the existence or aggravation of the 
veteran's asthma during her period of active duty service.  
See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  And finally, 
with regard to the veteran's own statements, the Board notes 
that, while the veteran can report her symptoms, her 
statements as to cause, onset or claimed aggravation must be 
supported by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case no such 
evidence has been presented in order to reopen this claim.

Based on the foregoing, the Board finds that the record since 
February 2000 contains no evidence that is not cumulative and 
redundant of the evidence before the RO in February 2000, and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material 
evidence has not been submitted and the claim of entitlement 
to service connection for asthma is not reopened. 


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for asthma, the appeal is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


